Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 2 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3 and 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Status of Claims
Claims 1-4 are pending. Claim 1 has been amended by applicant. Previously withdrawn claims 3-4 are rejoined.  Claim 1 is the independent claim. 

Response to Amendment
The amendment filed on 08/26/2021 has been entered. The amendment including strength information has overcome the 112(b) rejections of the prior office action.
Examiner thanks applicant for through and extensive summary of inherency, however the rejection presented in the prior office action was a case of prima facie obviousness. It was one where the properties would have naturally flowed from the overlapping processing, overlapping composition, overlapping properties of tensile strength and hole expansion formability, and use for similar purposes. Applicant in directed to MPEP 2144.05.  
However, applicant’s argument that the first heat treatment between the pickling process and the cold rolling process in the temperature range of 400°C to 700°C provides support that these conditions have direct impact on the claimed microstructure, is found persuasive. Grounds for allowance are set forth below.
Regarding the double patenting rejections, in view of the above applicant’s argument the provisional nonstatutory double patenting rejection for copending Applications No. 16/071,581 is withdrawn. Furthermore for the same reason the nonstatutory double patenting rejections for US Patent No. 9,290,834; U.S. Patent No. 10,590,504; and U.S. Patent No. 10,077,486 are also withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 09/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,174,396 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
For this examiner's amendment, suggested in an interview on September, 23, 2021 with agent for applicant Jaya Sharmay, authorization was given in a follow up call on 9/27/2021. 

The application has been amended as follows: 
Please amend claims 1, 3 and 4 to read as follows: 

1.  (Currently Amended) A high-strength steel sheet having
a chemical composition containing, by mass%,
C: 0.15% to 0.25%,
Si: 1.00% to 2.20%,

P: 0.05% or less,
S: 0.005% or less,
Al: 0.01% to 0.50%,
N: 0.010% or less,
B: 0.0003% to 0.0050%,
one, two, or more selected from 
Ti: 0.005% to 0.05%, 
Cu: 0.003% to 0.50%, 
Ni: 0.003% to 0.50%, 
Sn: 0.003% to 0.50%, 
Co: 0.003% to 0.05%, and
Page 2 of 12Appln. No.: 16/092,323JFE-402USAmendment Dated: August 26, 2021Reply to Office Action of: July 15, 2021Mo: 0.003% to 0.50%, and the balance being Fe and inevitable impurities, and
a microstructure including, in terms of volume fraction, 15% or less (including 0%) of ferrite having an average crystal grain diameter of 2 m or less, 2% to 15% of retained austenite having an average crystal grain diameter of 2 m or less, 10% or less (including 0%) of martensite having an average crystal grain diameter of 3 m or less, and the balance being bainite and tempered martensite having an average crystal grain diameter of 6 m or less,
wherein the average number of cementite grains having a grain diameter of 0.04 m or more existing in the bainite and tempered martensite grains is 10 or more 
wherein the high-strength steel sheet has a tensile strength of 1180 MPa or more, and wherein the high-strength steel sheet has a hole expansion formability A of 45% or more, as 
3.   (Currently amended) A method for manufacturing [a]the high-strength steel sheet of Claim 1, the method comprising performing hot rolling on a steel slab having the chemical composition 0C or lower, pickling the obtained 
4.   (Currently amended) A method for manufacturing [a]the high-strength steel sheet of Claim 2, the method comprising performing hot rolling on a steel slab having the chemical composition 0C or lower, pickling the obtained 

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-4 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest piece of prior art was Hasegawa et al. (US-20140377584-A1, hereinafter Hasegawa). 
µm or more existing in the bainite and tempered martensite grains is 10 or more”.
As pointed out by applicant in the arguments filed on 08/26/2021, Hasegawa does not have the processing step which is crucial for this claimed microstructure. 
Hasegawa lacks the processing step described in the instant specification for a first heat treatment between the pickling process and the cold rolling process in the temperature range of 400°C to 700°C which has the transformation step of creating the claimed amount of cementite with the claimed grain size and martensite structure ([0081]-[0082]) and the claimed property would not naturally flow from the processing of Hasegawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734